DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 and 06/06/2022 respectively are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-5, 7, 9-13 and 15-19 have been amended
Claims 1-20 are pending in the application and are presented to be examined upon their merits.
Response to Arguments
Claim Rejections- 35 U.S.C. 102
Applicant’s arguments, see Remarks, filed 08/24/2022, with respect to the rejection(s) of claim(s) 1-20 under Sharp (US 2016/0012465) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carlson (US 10,497,022).

Examiner’s Comments
Intended Use
MPEP 2103 I C

Claims 1 and 16 recites, “a communication device…to establish operative communication…; a single resource distribution portal…wherein…to: identify…; link…; allow…; display…; generate…; provide…; submit…;”
	Claim 9 recites, ”an executable portion configured for providing the hierarchical account selector…” 
	

Functional Language
MPEP 2114

Claim 1 recites, “A system comprising” having “a single resource distribution platform…configured to: identify…, link…, display…,” etc.,” The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Lack of Antecedent Basis
MPEP 2173.05(e)

Claims 1 recites the limitation "the merchant set" in at least claim 1.  There is insufficient antecedent basis for this limitation in the claim.


“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 8-10, 13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10,497,022).
Regarding Claims 1, 9 and 16, Carlson discloses a system for a single resource distribution (FIG. 1)[5:31-49], the system comprising: 
a memory device comprising computer-readable program code stored thereon (105)(167)(FIG. 5)(141)(FIG.6)(FIG. 7)[6:14-26];
 a communication device, wherein the communication device is configured by the computer-readable program code to establish operative communication with a plurality of networked devices via a communication network [6:36-44, e.g., mobile phones, PDA, RFIDs; (421)(FIG. 15)(41:31-39)] ; 
a single resource distribution portal operatively coupled to the memory device and the communication device [3:61-65; 4:42-47], wherein the single resource distribution portal is configured by the computer-readable program code to:
 identify user communication with a merchant site at a merchant location the identification of the user communication comprising a comparison of the user communication with a plurality of available merchant offerings; [3:61-65; 4:13-19; 4:24-32]
link, via the single resource distribution portal, a user device to the merchant site, based on identification of the merchant site in a secure database; [4:13-19]
display resource distribution requirements of the plurality of the merchant offerings and user resource distribution power via the portal, on a screen associated with the user device;[ (FIG. 25)5:9-30] 
generate hierarchical account selector of a plurality of accounts based on the user resource distribution power the hierarchical account selector comprising the plurality of accounts associated with the user that are available for the resource distribution requirement, wherein the plurality of accounts comprises a primary account and a secondary account which are determined by an artificial intelligence engine;[46:16-27] 
provide the hierarchical account selector of the plurality of accounts to the user receive user authorization of a resource distribution from at least one of the primary account or the secondary account [46:16-27]; and 
submit a secure resource distribution comprising the resource distribution to the merchant in real-time.[59:19-29]
Carson fails to disclose “allow the resource distribution as a direct communication between the user device and the merchant set.” It is unclear as to where such a function is obvious or not because it  is not clear from the claim  exactly what “allow” entails as well as what element performs this function and whether or not there is sufficient antecedent basis for “the merchant set” in the claim.  However, it would be obvious to one of ordinary skill in art that Carlson provides a communication device, wherein the communication device is configured by the computer-readable program code to establish operative communication with a plurality of networked devices via a communication network [6:36-44, e.g., mobile phones, PDA, RFIDs; (421)(FIG. 15)(41:31-39)] and as such may include communications between the user device and other merchant elements.
Regarding Claims 2, Carlson discloses, wherein receiving user authorization of the authentication for resource distribution and submitting the  a secure resource distribution to the merchant in real-time is performed via the portal such that a payment device never leaves a user physical location. [58:4-15]
Regarding Claim 5,  Carlson discloses, wherein linking, via the single resource distribution portal, the user device to the merchant site further comprises authorizing access, by the user, to gain access to the single resource distribution portal. [23:60-24:1]
Regarding Claim 6, Carlson discloses wherein identifying user communication with a merchant site at a merchant location further comprises the user providing notification of the user communication with the merchant. [27:14-25]
Regarding Claim 8, Carlson discloses wherein displaying the user resource distribution power further comprises displaying accounts associated with the user and purchasing power associated with the accounts; [34:35-45; 35:3-7]
Regarding Claim 10, Carlson discloses, the computer program product of claim 9, wherein receiving user authorization of the resource distribution and submitting the a-secure resource distribution to the merchant in real-time is performed via the portal such that a payment device never leaves a user physical location. [58:4-15]
Regarding Claim 13, Carlson discloses, wherein linking, via the single resource distribution portal, the user device to the merchant site further comprises authorizing access, by the user to the single resource distribution portal.  [23:60-24:1]
Regarding Claim 14, Carlson discloses, wherein identifying user communication with a merchant site at a merchant location further comprises the user providing notification of the user communication with the merchant. [27:14-25]
Regarding Claim 17, Carlson discloses, receiving user authorization of eh resource distribution and submitting the secure resource distribution to the merchant in real-time is performed via the portal such that a payment device never leaves a user physical location. [58:4-15]
Regarding Claim 20, Carlson discloses, wherein identifying user communication with a merchant site at a merchant location further comprises the user providing notification of the user communication with the merchant. [27:14-25]

























Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692